Citation Nr: 1012048	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  96-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for fracture residuals of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1974, from November 1990 to June 1991, and from October 2004 
to December 2005.  He also has periods of active duty for 
training with the Army National Guard.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to an initial evaluation 
in excess of 10 percent for his service-connected fracture 
residuals of the left tibia and fibula.  Based upon its 
review of the Veteran's claims folder, the Board finds this 
appeal must be remanded for new VA examinations with respect 
to his claim therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In a November 1995 VA examination report, the Veteran 
complained of daily pain in his left lower extremity.  The 
examiner noted decreased sensation to pinprick in the left 
second, third, fourth, and fifth toes, and give away strength 
in the left great toe.  The diagnoses were chronic left lower 
extremity arthralgias secondary to Grade I compound fracture 
of the left tibia and fibula; status post closed tibial 
rodding for fracture of tibia and fasciotomy secondary to 
impending compartment syndrome; status post closure of 
fasciotomy; progressive severe left knee arthralgias 
secondary to tibial rod; status post hardware removal; 
chronic residual arthralgias; and posttraumatic degenerative 
joint disease aggravated with any weight bearing activities.

Treatment reports dated in January and March 1996 from the 
Ireland Army Hospital showed that the Veteran's left knee had 
mild degenerative symptoms on x-ray studies.

In November 1995, the RO granted service connection for the 
left tibia and fibula fracture residuals, and assigned a 10 
percent disability rating under Diagnostic Code 5262.  The 
Veteran filed a notice of disagreement and appealed, 
asserting that he was entitled to a higher disability rating 
in light of his neurological impairment.

At an August 1996 RO hearing, the Veteran testified that he 
worked as a welder at a car seat manufacturing company and 
his work was significantly affected by his left leg 
disability in that his supervisors were very concerned about 
his inability to keep up his production quotas due to his 
need to stop and elevate his leg every 20 to 30 minutes.  In 
support of his testimony, the Veteran submitted a February 
1998 statement from his employer to that effect.

In August 1996, the Veteran underwent VA orthopedic and 
peripheral nerve examinations by two VA physicians.  The 
report of the two examinations contained some significant 
differences.  The orthopedic examiner stated the Veteran's 
gait was normal and there was no evidence of neurological 
deficiency in his left lower extremity.  The neurological 
examiner stated the Veteran walked with a limp, and there 
were decreased sensory modalities in the distribution of the 
left superficial peroneal nerve and the left sural nerve.  
The diagnosis was "neuropathy, sensory partial left 
superficial peroneal nerve and the left sural nerve mild, 
secondary to fracture of left tibia/fibula."  Neither 
examiner noted the decreased sensation to pinprick in the 
Veteran's left small toes which was observed during the 
November 1995 VA examination, and an August 1996 x-ray 
testing did not reveal the degenerative disease noted in the 
March 1996 Army hospital x-ray studies.

The Board remanded the case in April 1998 for new VA 
orthopedic and peripheral nerve examinations in order to 
clarify the differences in the findings noted above.

In July 1998, the Veteran underwent VA orthopedic and 
neurological examinations.  The orthopedic examiner noted 
that the Veteran had recovered well from his fracture of 
tibia and fibula of the left leg and that there was no 
evidence of weakened movement with varying resistance or any 
fatigability or incoordination during the examination.  The 
examiner also noted that it was not possible to give an 
opinion on additional functional limitations during a flare-
up.  The diagnoses were status post healed fracture of the 
left tibia and fibula with mild shortening of the left leg, 
and normal left knee without any evidence of degenerative 
disease.  The neurological examiner noted a sensory 
examination revealing decreased sensation in the Veteran's 
left lateral calf and the dorsum of the left foot in the 
distribution of the left superficial peroneal nerve and 
partially in the left sural nerve distribution.  The 
diagnosis was partial sensory neuropathy of the left 
superficial peroneal nerve and the left sural nerve.  An 
October 1998 addendum to this opinion noted that an 
electromyography report supported mild superficial sensory 
neuropathy which would not affect knee, leg, foot, and toe 
functions.

In February 2000, the Board remanded the case again by reason 
of the RO's failure to comply with the April 1998 Board 
remand directing that during the new VA orthopedic 
examination, x-ray studies be taken of the left knee from 
several angles to determine if there were any objective 
symptoms of degenerative disease.  Accordingly, the Board 
instructed the RO to afford the Veteran with new VA 
orthopedic and neurological examinations during a flare-up in 
his left lower extremity disorder.

In October 2005, the Board remanded the case yet again 
acknowledging that the appeal process has been delayed due to 
the impracticality of scheduling a VA examination during a 
flare-up of the Veteran's left lower extremity disorder, and 
ordered a new VA examination to determine the current nature 
and severity of the Veteran's fracture residuals of the left 
tibia and fibula.

In September 2008, the Veteran underwent another VA 
examination.  The VA examiner noted that the Veteran had a 
significant limp and had a leg length discrepancy of 1 inch.  
The Veteran reported deformity, giving away, instability, 
pain, stiffness, weakness, swelling, and daily episodes of 
dislocation or subluxation of the left leg.  He also report 
"severe" flare-ups on a weekly basis during which he is 
"unable to do anything."  The examiner noted that the 
Veteran had swelling of his left calf and weakness of 4/5 in 
the strength of the left leg.  The examiner noted painful 
movement and evidence of crepitation and clicks or snaps.  X-
ray of the left leg showed defects in the proximal tibia from 
previous pinning screw holes and there was healed fracture of 
mid shaft of tibia and fibula.  The examiner noted X-ray 
testing of the left knee appeared normal.  The Veteran 
reported working as an inspector for the National Guard that 
required a lot of walking and the pain in the leg got worse.  
The examiner stated that the effect on general occupational 
activities of the Veteran's disability was significant as a 
result of increased absenteeism.  Effects on daily activities 
were moderate, but the Veteran stated that he was unable to 
do any sports activities.

The Veteran argues, via a March 2010 informal hearing 
presentation by his representative, that new VA examinations 
are warranted in this case.  Specifically, the representative 
points out that the requirements of the Board's February 2000 
remand mandating examinations "by a VA orthopedist and 
neurologist" have not been met to this time.  The VA 
examination subsequently conducted in September 2008 was only 
an orthopedic evaluation and failed to address the 
neurological symptoms of the Veteran's service-connected 
fracture residuals of the left tibia and fibula.  The 
representative also argues the September 2008 VA examination 
is inadequate for the purposes of determining the severity of 
the Veteran's disability in that it did not attempt to take 
into consideration the functional loss during the periods of 
flare-ups.  The Board agrees.

The Board finds that the September 2008 VA examination is 
inadequate in light of the directives contained in the 
February 2000 Board remand.  RO compliance with remand 
directives is not optional or discretionary and the Board 
errs as a matter of law when it fails to ensure remand 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  VA 
regulations provide that separate disabilities arising from a 
single disease entity are to be rated separately, provided 
that the additional disabilities warrant a compensable 
evaluation.  See 38 C.F.R. § 4.25 (2009); see also Esteban v. 
Brown, 6 Vet. App. 259, 261(1994) (holding that in cases 
where the record reflects that the appellant has multiple 
problems due to service-connected disability, it is possible 
for the appellant to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings).  The Veteran has consistently complained 
of numbness in his left lower extremity and the record 
includes an August 1996 diagnosis of neuropathy of the left 
superficial peroneal nerve and the left sural nerve secondary 
to the Veteran's service-connected fracture residuals of the 
left tibia and fibula.  However, no VA neurological 
examination has been provided to the Veteran since the 
February 2000 Board remand.

In addition, an increased evaluation may be warranted where 
the evidence shows functional loss of the service-connected 
joint in addition to the limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) (holding that evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion requires consideration of functional losses due to 
pain).  In this regard, the Board finds that the September 
2008 VA examination did not take into consideration the 
functional loss of the Veteran's left lower extremity during 
the periods of flare-ups.  The Board therefore concludes that 
additional VA examinations are needed to provide a current 
picture of the Veteran's service-connected fracture residuals 
of the left tibia and fibula at issue on appeal.  38 C.F.R. § 
3.327 (2009).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.  

2.  The RO must provide the Veteran a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected fracture residuals of 
the left tibia and fibula.  All indicated 
tests and studies, to include range of 
motion testing of the left lower 
extremity, expressed in degrees, with 
standard ranges provided for comparison 
purposes, must be accomplished, and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must describe, in 
detail, all symptomatology of the 
Veteran's service-connected disability.  
Then the examiner must address whether 
there is any weakened movement, 
incoordination, excess fatigability, or 
pain on use as a result of the Veteran's 
service-connected left leg disorder.  The 
functional impairment due to weakened 
movement, incoordination, excess 
fatigability, or pain on use must, if 
feasible, be assessed in terms of 
additional degrees of limitation of motion 
of the left lower extremity.  With respect 
to any subjective complaints of functional 
limitation during flare-ups, the examiner 
must provide an opinion as to whether the 
Veteran's subjective reports of functional 
limitation during periods of flare-ups are 
substantiated, or are otherwise capable of 
substantiation.  The examiner must express 
an opinion on whether pain significantly 
limits functional ability during flare-ups 
or when the left leg is repeatedly used 
over a period of time.  

The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
any requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report must be typed.

3.  The RO must also afford the Veteran an 
appropriate VA neurological examination to 
determine the existence and severity of 
any neurologic symptoms of the Veteran's 
service-connected fracture residuals of 
the left tibia and fibula.  All indicated 
testing must be conducted, including a 
thorough neurological examination of the 
Veteran's left lower extremity.  All 
pertinent symptomatology and findings must 
be reported in detail.  The examiner must 
specifically state whether any neurologic 
symptoms found are caused by the Veteran's 
service-connected disability.  The 
examiner must also specifically state 
whether any neurologic symptoms found 
results in complete or incomplete 
paralysis of any nerve.  The specific 
nerves involved must be identified.  If 
incomplete paralysis is found, the 
examiner must state whether the incomplete 
paralysis is best characterized as mild, 
moderate, or severe; with the provision 
that wholly sensory involvement must be 
characterized as mild, or at most, 
moderate.

The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
any requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures.  Stegall, 11 Vet. 
App.at 271.

6.  After completing the above actions, 
the RO must readjudicate the Veteran's 
claim, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If any benefit on appeal remains denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

